


109 HR 6239 IH: To require the President to prepare a thorough report of

U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6239
		IN THE HOUSE OF REPRESENTATIVES
		
			September 28, 2006
			Mr. Garrett of New
			 Jersey (for himself, Mr.
			 Hyde, Mr. Souder,
			 Mr. Stearns, and
			 Mr. Goodlatte) introduced the
			 following bill; which was referred to the Committee on International
			 Relations
		
		A BILL
		To require the President to prepare a thorough report of
		  all United States contributions to the United Nations.
	
	
		1.Report on contributions to
			 the United Nations
			(a)Annual
			 reportNot later than 90 days after the date of the enactment of
			 this Act and annually thereafter, the President shall submit to Congress a
			 report listing all assessed and voluntary contributions of the United States
			 Government for the preceding fiscal year to the United Nations and United
			 Nations affiliated agencies and related bodies.
			(b)ContentsEach
			 report required under subsection (a) shall set forth, for the fiscal year
			 covered by such report, the following:
				(1)The total amount
			 of all assessed and voluntary contributions of the United States Government to
			 the United Nations and United Nations affiliated agencies and related
			 bodies.
				(2)The approximate
			 percentage of United States Government contributions to each United Nations
			 affiliated agency or body in such fiscal year when compared with all
			 contributions to such agency or body from any source in such fiscal
			 year.
				(3)For each such
			 contribution—
					(A)the amount of such
			 contribution;
					(B)a description of
			 such contribution (including whether assessed or voluntary);
					(C)the department or
			 agency of the United States Government responsible for such
			 contribution;
					(D)the purpose of
			 such contribution; and
					(E)the United Nations
			 or United Nations affiliated agency or related body receiving such
			 contribution.
					
